UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4847



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN M. STEVENS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-04-217)


Submitted:   July 5, 2006                  Decided:   July 13, 2006


Before WILKINS, Chief Judge, WILLIAMS, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Amy L. Austin,
Assistant Federal Public Defender, Sapna Mirchandani, Research and
Writing Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Richmond,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Stephen W. Miller, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Stevens appeals his convictions for possession with

intent to distribute cocaine base, 21 U.S.C. § 841, possession of

cocaine base, 21 U.S.C. § 844, and possession of a firearm in

furtherance of a drug trafficking crime, 18 U.S.C. § 924(c).               On

appeal, Stevens challenges all of his convictions as violative of

Batson   v.   Kentucky,   476   U.S.   79   (1986),   which   prohibits   the

exercise of peremptory strikes “to challenge potential jurors

solely on account of their race . . . .”        Id. at 89.    Additionally,

Stevens challenges the sufficiency of the evidence to support his

§ 924(c) conviction.      We affirm.

     Stevens’ Batson challenge is based upon his argument that the

district court erroneously allowed the government to peremptorily

strike a potential black juror, Juror No. 6, because of her race.

“A finding by the [trial] court concerning whether a peremptory

challenge was exercised for a racially discriminatory reason is

given great deference by this court; we review that finding only

for clear error.”     United States v. Grimmond, 137 F.3d 823, 833

(4th Cir. 1998) (internal quotation marks omitted) (alteration in

original).

     The three-step burden-shifting analysis of a Batson challenge

is as follows:

     When making a Batson motion, the defendant must first
     make   a   “prima   facie”   showing   of   purposeful
     discrimination. Once the defendant establishes a prima
     facie case of discrimination, the burden shifts to the

                                   - 2 -
       prosecutor to articulate a race-neutral explanation for
       the challenge.     If the prosecutor satisfies this
       requirement, the burden shifts back to the defendant to
       prove that the explanation given is a pretext for
       discrimination. The ultimate burden always rests with
       the opponent of the challenge to prove purposeful
       discrimination.

Id. at 833-34 (internal citations and quotation marks omitted).

“Once a prosecutor has offered a race-neutral explanation for the

peremptory challenges and the trial court has ruled on the ultimate

question of intentional discrimination, the preliminary issue of

whether the defendant had made a prima facie showing becomes moot.”

Hernandez    v.    New   York,    500   U.S.    352,   359    (1991)    (plurality

opinion).    “At this step of the inquiry, the issue is the facial

validity of the prosecutor’s explanation.              Unless a discriminatory

intent is inherent in the prosecutor’s explanation, the reason

offered will be deemed race neutral.”             Id. at 360.

       According to counsel for the government, she struck Juror No.

6 because, in her four years as a prosecutor, it had been her

experience “that folks that have sat on juries believe they are

experts and are sometimes not able to discuss issues with others.

[Juror No. 6] indicated she has served on a jury before, a criminal

jury.”   (J.A. 55).      The burden therefore shifted back to Stevens to

demonstrate that the government’s articulated, race-neutral reason

was a pretext for racial discrimination. United States v. Joe, 928

F.2d   99,   102    (4th   Cir.    1991).       Stevens      asserted    that   the

government’s reasoning was pretextual because the government did


                                        - 3 -
not strike Juror No. 12, a potential white juror who also had

previously served on a criminal jury. See Miller-El v. Dretke, 545

U.S. 231 (2005) (If “proffered reason for striking a black panelist

applies just as well to an otherwise-similar nonblack who is

permitted to serve, that is evidence tending to prove purposeful

discrimination to be considered at Batson’s third step.”).

     The following exchange between the district court and the

government then took place:

     [GOVERNMENT]:   But when I saw her response to the
     question, I was not comfortable having her on the jury.

     THE COURT:   The response of [Juror No. 6]?

     [GOVERNMENT]:    Yes.   Yes.    I watched as she answered.

     THE COURT:   What was it?

(J.A. 55).

     [GOVERNMENT]: I watched as you asked questions of who
     had sat on juries, and things like that, and I looked at
     the response on their faces and she kind of smirked. It
     may not be a smirk, but it’s something that didn’t leave
     me comfortable.

(J.A. 56).

     Counsel for Stevens responded:         “I don’t think she has given

very solid grounds that she might have given a look, she might not

have given a look.”    Id.

     The district court considered this argument and concluded:

     It’s not whether the grounds are solid. The question is
     whether or not she has given a neutral justification for
     [her] exercise to strike. I’m going to accept it on its
     face, and I do so, and the motion is denied. The record
     is preserved.

                                    - 4 -
Id.

      We hold the district court’s finding that the government had

a race-neutral justification for peremptorily striking Juror No. 6

is not clearly erroneous.    The district court was in a position to

observe Juror No. 6 as well as the demeanor of government counsel,

and, “[a]s with the state of mind of a juror, evaluation of the

prosecutor’s state of mind based on demeanor and credibility lies

peculiarly within a trial judge’s province.”    Hernandez, 500 U.S.

at 365 (internal quotation marks omitted).       In sum, we reject

Stevens’ Batson challenge.

      We also reject Stevens’ challenge to the sufficiency of the

evidence to support his § 924(c) conviction for possessing a

firearm in furtherance of a drug trafficking crime. A verdict must

be sustained if there is substantial evidence, taking the view most

favorable to the government, to support it.       Glasser v. United

States, 315 U.S. 60, 80 (1942). Substantial evidence is defined as

that evidence which “a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.” United States v. Burgos, 94 F.3d

849, 862 (4th Cir. 1996) (en banc).

      The evidence at trial, viewed in the light most favorable to

the government, showed that Stevens was the driver of a borrowed

vehicle.   While the vehicle was parked on the side of the road with

the engine running, Stevens kept a loaded firearm at his feet in


                                - 5 -
the floorboard and held 5.437 grams of cocaine base in his hands,

which cocaine base was packaged for distribution in fifty-four

knotted, clear-plastic baggie corners.     From this evidence, the

jury could reasonably infer that Stevens possessed the firearm in

furtherance of a drug trafficking crime.

     Based on the foregoing, we affirm the district court.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                              - 6 -